Exhibit 10.22

Excess Per Risk

Reinsurance Contract

Effective: December 1, 2008

issued to

Homeowners Choice Property and Casualty Insurance Company

Clearwater, Florida

and

any other insurance companies which are now or

hereafter come under the ownership, control or management of

Homeowners Choice Property and Casualty Insurance Company

 

08\H3O1013    LOGO [g58517ex10_22all.jpg]



--------------------------------------------------------------------------------

Excess Per Risk

Reinsurance Contract

Effective: December 1, 2008

issued to

Homeowners Choice Property and Casualty Insurance Company

Clearwater, Florida

and

any other insurance companies which are now or

hereafter come under the ownership, control or management of

Homeowners Choice Property and Casualty Insurance Company

 

Reinsurers

   Participations  

Farm Bureau Mutual Insurance Company of Michigan

   2.5 %

Hannover Rueckversicherungs-Aktiengesellschaft

   20.0  

QBE Reinsurance Corporation

   15.0  

Validus Reinsurance, Ltd.

   20.0  

Through Benfield Limited (Placement Only)

  

Amlin Bermuda Limited

   20.0  

Through Benfield Limited

  

Lloyd’s Underwriters Per Signing Page(s)

   22.5  

Total

   100.0 %

 

08IL\H3O1013    LOGO [g58517ex10_22all.jpg]



--------------------------------------------------------------------------------

Interests and Liabilities Agreement

of

Farm Bureau Mutual Insurance Company of Michigan

Lansing, Michigan

(hereinafter referred to as the “Subscribing Reinsurer”)

with respect to the

Excess Per Risk

Reinsurance Contract

Effective: December 1, 2008

issued to and duly executed by

Homeowners Choice Property and Casualty Insurance Company

Clearwater, Florida

and

any other insurance companies which are now or

hereafter come under the ownership, control or management of

Homeowners Choice Property and Casualty Insurance Company

The Subscribing Reinsurer hereby accepts a 2.5% share in the interests and
liabilities of the “Reinsurer” as set forth in the attached Contract captioned
above.

This Agreement shall become effective on December 1, 2008, and shall remain in
force until November 30, 2009, both days inclusive, Local Standard Time at the
location where the loss occurs, unless earlier terminated in accordance with the
provisions of the attached Contract.

The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.

In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:

Lansing, Michigan, this          day of                                         
in the year         .

 

 

 

  Farm Bureau Mutual Insurance Company of Michigan

 

08IL\H3O1013    LOGO [g58517ex10_22all.jpg]



--------------------------------------------------------------------------------

Interests and Liabilities Agreement

of

Hannover Rueckversicherungs-Aktiengesellschaft

Hannover, Germany

(hereinafter referred to as the “Subscribing Reinsurer”)

with respect to the

Excess Per Risk

Reinsurance Contract

Effective: December 1, 2008

issued to and duly executed by

Homeowners Choice Property and Casualty Insurance Company

Clearwater, Florida

and

any other insurance companies which are now or

hereafter come under the ownership, control or management of

Homeowners Choice Property and Casualty Insurance Company

The Subscribing Reinsurer hereby accepts a 20.0% share in the interests and
liabilities of the “Reinsurer” as set forth in the attached Contract captioned
above.

This Agreement shall become effective on December 1, 2008, and shall remain in
force until November 30, 2009, both days inclusive, Local Standard Time at the
location where the loss occurs, unless earlier terminated in accordance with the
provisions of the attached Contract.

The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.

In any action, suit or proceeding to enforce the Subscribing Reinsurer’s
obligations under the attached Contract, service of process may be made upon
Mendes & Mount, 750 Seventh Avenue, New York, New York 10019.

In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:

Hannover, Germany, this          day of                                         
in the year         .

 

 

 

  Hannover Rueckversicherungs-Aktiengesellschaft

 

08IL\H3O1013    LOGO [g58517ex10_22all.jpg]



--------------------------------------------------------------------------------

Interests and Liabilities Agreement

of

QBE Reinsurance Corporation

Philadelphia, Pennsylvania

(hereinafter referred to as the “Subscribing Reinsurer”)

with respect to the

Excess Per Risk

Reinsurance Contract

Effective: December 1, 2008

issued to and duly executed by

Homeowners Choice Property and Casualty Insurance Company

Clearwater, Florida

and

any other insurance companies which are now or

hereafter come under the ownership, control or management of

Homeowners Choice Property and Casualty Insurance Company

The Subscribing Reinsurer hereby accepts a 15.0% share in the interests and
liabilities of the “Reinsurer” as set forth in the attached Contract captioned
above.

This Agreement shall become effective on December 1, 2008, and shall remain in
force until November 30, 2009, both days inclusive, Local Standard Time at the
location where the loss occurs, unless earlier terminated in accordance with the
provisions of the attached Contract.

The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.

In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:

New York, New York, this          day of
                                         in the year         .

 

 

 

  QBE Reinsurance Corporation

 

08IL\H3O1013    LOGO [g58517ex10_22all.jpg]



--------------------------------------------------------------------------------

Interests and Liabilities Agreement

of

Validus Reinsurance, Ltd.

Hamilton, Bermuda

(hereinafter referred to as the “Subscribing Reinsurer”)

with respect to the

Excess Per Risk

Reinsurance Contract

Effective: December 1, 2008

issued to and duly executed by

Homeowners Choice Property and Casualty Insurance Company

Clearwater, Florida

and

any other insurance companies which are now or

hereafter come under the ownership, control or management of

Homeowners Choice Property and Casualty Insurance Company

The Subscribing Reinsurer hereby accepts a 20.0% share in the interests and
liabilities of the “Reinsurer” as set forth in the attached Contract captioned
above.

This Agreement shall become effective on December 1, 2008, and shall remain in
force until November 30, 2009, both days inclusive, Local Standard Time at the
location where the loss occurs, unless earlier terminated in accordance with the
provisions of the attached Contract.

The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.

In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:

Hamilton, Bermuda, this          day of                                         
in the year         .

 

 

 

  Validus Reinsurance, Ltd.

 

08IL\H3O1013

   LOGO [g58517ex10_22all.jpg]



--------------------------------------------------------------------------------

Interests and Liabilities Agreement

of

Amlin Bermuda Limited

Hamilton, Bermuda

(hereinafter referred to as the “Subscribing Reinsurer”)

with respect to the

Excess Per Risk

Reinsurance Contract

Effective: December 1, 2008

issued to and duly executed by

Homeowners Choice Property and Casualty Insurance Company

Clearwater, Florida

and

any other insurance companies which are now or

hereafter come under the ownership, control or management of

Homeowners Choice Property and Casualty Insurance Company

The Subscribing Reinsurer hereby accepts a 20.0% share in the interests and
liabilities of the “Reinsurer” as set forth in the attached Contract captioned
above.

This Agreement shall become effective on December 1, 2008, and shall remain in
force until November 30, 2009, both days inclusive, Local Standard Time at the
location where the loss occurs, unless earlier terminated in accordance with the
provisions of the attached Contract.

The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.

In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:

Hamilton, Bermuda, this          day of                                         
in the year         .

 

 

 

  Amlin Bermuda Limited

 

08IL\H3O1013

   LOGO [g58517ex10_22all.jpg]



--------------------------------------------------------------------------------

Interests and Liabilities Agreement

of

Certain Underwriting Members of Lloyd’s

shown in the Signing Page(s) attached hereto

(hereinafter referred to as the “Subscribing Reinsurer”)

with respect to the

Excess Per Risk

Reinsurance Contract

Effective: December 1, 2008

issued to and duly executed by

Homeowners Choice Property and Casualty Insurance Company

Clearwater, Florida

and

any other insurance companies which are now or

hereafter come under the ownership, control or management of

Homeowners Choice Property and Casualty Insurance Company

The Subscribing Reinsurer hereby accepts a 22.5% share in the interests and
liabilities of the “Reinsurer” as set forth in the attached Contract captioned
above.

This Agreement shall become effective on December 1, 2008, and shall remain in
force until November 30, 2009, both days inclusive, Local Standard Time at the
location where the loss occurs, unless earlier terminated in accordance with the
provisions of the attached Contract.

In any action, suit or proceeding to enforce the Subscribing Reinsurer’s
obligations under the attached Contract, service of process may be made upon
Mendes & Mount, 750 Seventh Avenue, New York, New York 10019.

Signed for and on behalf of the Subscribing Reinsurer in the Signing Page(s)
attached hereto.

 

08IL\H3O1013

   LOGO [g58517ex10_22all.jpg]



--------------------------------------------------------------------------------

Signing Page

attaching to and forming part of the

Interests and Liabilities Agreement

of

Certain Underwriting Members of Lloyd’s

with respect to the

Excess Per Risk

Reinsurance Contract

Effective: December 1, 2008

issued to and duly executed by

Homeowners Choice Property and Casualty Insurance Company, et al.,

as defined in the above captioned Contract

(Re)Insurer’s Liability Clause - LMA3333

(Re)insurer’s liability several not joint

The liability of a (re)insurer under this contract is several and not joint with
other (re)insurers party to this contract. A (re)insurer is liable only for the
proportion of liability it has underwritten. A (re)insurer is not jointly liable
for the proportion of liability underwritten by any other (re)insurer. Nor is a
(re)insurer otherwise responsible for any liability of any other (re)insurer
that may underwrite this contract.

The proportion of liability under this contract underwritten by a (re)insurer
(or, in the case of a Lloyd’s syndicate, the total of the proportions
underwritten by all the members of the syndicate taken together) is shown next
to its stamp. This is subject always to the provision concerning “signing”
below.

In the case of a Lloyd’s syndicate, each member of the syndicate (rather than
the syndicate itself) is a (re)insurer. Each member has underwritten a
proportion of the total shown for the syndicate (that total itself being the
total of the proportions underwritten by all the members of the syndicate taken
together). The liability of each member of the syndicate is several and not
joint with other members. A member is liable only for that member’s proportion.
A member is not jointly liable for any other member’s proportion. Nor is any
member otherwise responsible for any liability of any other (re)insurer that may
underwrite this contract. The business address of each member is Lloyd’s, One
Lime Street, London EC3M 7HA. The identity of each member of a Lloyd’s syndicate
and their respective proportion may be obtained by writing to Market Services,
Lloyd’s, at the above address.

Proportion of liability

Unless there is “signing” (see below), the proportion of liability under this
contract underwritten by each (re)insurer (or, in the case of a Lloyd’s
syndicate, the total of the proportions underwritten by all the members of the
syndicate taken together) is shown next to its stamp and is referred to as its
“written line”.

Where this contract permits, written lines, or certain written lines, may be
adjusted (“signed”). In that case a schedule is to be appended to this contract
to show the definitive proportion of liability under this contract underwritten
by each (re)insurer (or, in the case of a Lloyd’s syndicate, the total of the
proportions underwritten by all the members of the syndicate taken together). A
definitive proportion (or, in the case of a Lloyd’s syndicate, the total of the
proportions underwritten by all the members of a Lloyd’s syndicate taken
together) is referred to as a “signed line”. The signed lines shown in the
schedule will prevail over the written lines unless a proven error in
calculation has occurred.

Although reference is made at various points in this clause to “this contract”
in the singular, where the circumstances so require this should be read as a
reference to contracts in the plural.

 

08IL\H3O1013

   LOGO [g58517ex10_22all.jpg]



--------------------------------------------------------------------------------

Table of Contents

 

Article

        Page I    Classes of Business Reinsured    1 II    Commencement and
Termination    1 III    Territory (BRMA 51A)    2 IV    Exclusions    3 V   
Retention and Limit    4 VI    Definitions    4 VII    Other Reinsurance    6
VIII    Loss Occurrence    6 IX    Loss Notices and Settlements    7 X   
Salvage and Subrogation    7 XI    Reinsurance Premium    8 XII    Late Payments
   8 XIII    Offset (BRMA 36C)    9 XIV    Access to Records (BRMA 1D)    10 XV
   Liability of the Reinsurer    10 XVI    Net Retained Lines (BRMA 32E)    10
XVII    Errors and Omissions (BRMA 14F)    10 XVIII    Currency (BRMA 12A)    10
XIX    Taxes (BRMA 50B)    11 XX    Federal Excise Tax (BRMA 17D)    11 XXI   
Reserves    11 XXII    Insolvency    12 XXIII    Arbitration (BRMA 6J)    13
XXIV    Service of Suit (BRMA 49C)    14 XXV    Governing Law (BRMA 71B)    14
XXVI    Confidentiality    15 XXVII    Entire Agreement    15 XXVIII   
Severability (BRMA 72E)    15 XXIX    Agency Agreement (BRMA 73A)    15 XXX   
Notices and Contract Execution    15 XXXI    Intermediary    16

 

08\H3O1013

   LOGO [g58517ex10_22all.jpg]



--------------------------------------------------------------------------------

Excess Per Risk

Reinsurance Contract

Effective: December 1, 2008

issued to

Homeowners Choice Property and Casualty Insurance Company

Clearwater, Florida

and

any other insurance companies which are now or

hereafter come under the ownership, control or management of

Homeowners Choice Property and Casualty Insurance Company

(hereinafter referred to collectively as the “Company”)

by

The Subscribing Reinsurer(s) Executing the

Interests and Liabilities Agreement(s)

Attached Hereto

(hereinafter referred to as the “Reinsurer”)

Article I—Classes of Business Reinsured

By this Contract the Reinsurer agrees to reinsure the excess liability which may
accrue to the Company under its policies, contracts and binders of insurance or
reinsurance (hereinafter called “policies”) in force at the effective date
hereof or issued or renewed on or after that date, and classified by the Company
as Homeowners Multiple Peril (property sections only) and Dwelling Fire
(property sections only), subject to the terms, conditions and limitations
hereinafter set forth.

Article II—Commencement and Termination

 

A. This Contract shall become effective on December 1, 2008, with respect to
losses occurring on or after that date, and shall remain in force until
November 30, 2009, both days inclusive, Local Standard Time at the location
where the loss occurs.

 

B. Notwithstanding the provisions of paragraph A above, the Company may
terminate a Subscribing Reinsurer’s percentage share in this Contract in the
event any of the following circumstances occur, as clarified by public
announcement for subparagraphs 1 through 6 below, or upon discovery for
subparagraphs 7 and 8 below. The Company has 120 days from the date of
applicable public announcement or discovery to exercise the option to terminate
a Subscribing Reinsurer’s percentage share in this Contract. To terminate a
Subscribing Reinsurer’s percentage share in this Contract, the Company must give
the Subscribing Reinsurer prior written notice by either certified or registered
mail for which a return receipt is requested. The effective date of termination
will be as selected by the Company, subject to the condition that such selected
date must be the last day of a calendar month:

 

  1. The Subscribing Reinsurer’s policyholders’ surplus (or its equivalent under
the Subscribing Reinsurer’s accounting system) at the inception of this Contract
has been reduced by more than 20.0% of the amount of surplus (or the applicable
equivalent) 12 months prior to that date; or

 

08\H3O1013   LOGO [g58517ex10_22all.jpg] Page 1  



--------------------------------------------------------------------------------

  2. The Subscribing Reinsurer’s policyholders’ surplus (or its equivalent under
the Subscribing Reinsurer’s accounting system) at any time during the term of
this Contract has been reduced by more than 20.0% of the amount of surplus (or
the applicable equivalent) at the date of the Subscribing Reinsurer’s most
recent financial statement filed with regulatory authorities and available to
the public as of the inception of this Contract; or

 

  3. The Subscribing Reinsurer’s A.M. Best’s rating has been assigned or
downgraded below A- and/or Standard & Poor’s rating has been assigned or
downgraded below BBB+; or

 

  4. The Subscribing Reinsurer has become merged with, acquired by or controlled
by any other entity or individual(s) not controlling the Subscribing Reinsurer’s
operations previously; or

 

  5. A State Insurance Department or other legal authority has ordered the
Subscribing Reinsurer to cease writing business; or

 

  6. The Subscribing Reinsurer has become insolvent or has been placed into
liquidation or receivership (whether voluntary or involuntary) or proceedings
have been instituted against the Subscribing Reinsurer for the appointment of a
receiver, liquidator, rehabilitator, conservator or trustee in bankruptcy, or
other agent known by whatever name, to take possession of its assets or control
of its operations; or

 

  7. The Subscribing Reinsurer has reinsured its entire liability under this
Contract without the Company’s prior written consent; or

 

  8. The Subscribing Reinsurer has ceased assuming new or renewal property or
casualty treaty reinsurance business.

 

C. Unless the Company elects that the Reinsurer have no liability for losses
occurring after the effective date of termination or expiration, and so notifies
the Reinsurer prior to or as promptly as possible after the effective date of
termination or expiration, reinsurance hereunder on business in force on the
effective date of termination or expiration shall remain in full force and
effect until expiration, cancellation or next premium anniversary of such
business, whichever first occurs, but in no event beyond 12 months following the
effective date of termination or expiration.

Article III—Territory (BRMA 51A)

The territorial limits of this Contract shall be identical with those of the
Company’s policies.

 

08\H3O1013   LOGO [g58517ex10_22all.jpg] Page 2  



--------------------------------------------------------------------------------

Article IV—Exclusions

 

A. This Contract does not apply to and specifically excludes the following:

 

  1. All excess of loss reinsurance assumed by the Company.

 

  2. Reinsurance assumed by the Company under obligatory reinsurance agreements,
except agency reinsurance where the policies involved are to be reunderwritten
in accordance with the underwriting standards of the Company and reissued as
Company policies at the next anniversary or expiration date.

 

  3. Financial guarantee and insolvency.

 

  4. All Accident and Health, Fidelity and Surety, Boiler and Machinery,
Workers’ Compensation and Credit business.

 

  5. Nuclear risks as defined in the “Nuclear Incident Exclusion Clause -
Physical Damage - Reinsurance (U.S.A.)” attached to and forming part of this
Contract.

 

  6. Loss or damage caused by or resulting from war, invasion, hostilities, acts
of foreign enemies, civil war, rebellion, insurrection, military or usurped
power, or martial law or confiscation by order of any government or public
authority, but this exclusion shall not apply to loss or damage covered under a
standard policy with a standard War Exclusion Clause.

 

  7. Loss or liability from any Pool, Association or Syndicate and any
assessment or similar demand for payment related to the Florida Hurricane
Catastrophe Fund or Citizens Property Insurance Corporation.

 

  8. All liability of the Company arising by contract, operation of law, or
otherwise, from its participation or membership, whether voluntary or
involuntary, in any insolvency fund. “Insolvency fund” includes any guaranty
fund, insolvency fund, plan, pool, association, fund or other arrangement,
however denominated, established or governed, which provides for any assessment
of or payment or assumption by the Company of part or all of any claim, debt,
charge, fee or other obligation of an insurer, or its successors or assigns,
which has been declared by any competent authority to be insolvent, or which is
otherwise deemed unable to meet any claim, debt, charge, fee or other obligation
in whole or in part.

 

  9. Pollution and seepage coverages excluded under the provisions of the
“Pollution and Seepage Exclusion Clause (BRMA 39A)” attached to and forming part
of this Contract.

 

  10. Loss or liability excluded under the “Terrorism Exclusion” attached to and
forming part of this Contract.

 

  11. Losses from mold-related claims, unless arising out of an otherwise
covered peril.

 

  12. Losses directly arising from any storm once named by the United States
National Hurricane Weather Service and/or the National Hurricane Center, Miami,
Florida, both while it is still a hurricane and throughout any subsequent
downgrades in storm status by the National Hurricane Center.

 

08\H3O1013   LOGO [g58517ex10_22all.jpg] Page 3  



--------------------------------------------------------------------------------

B. Notwithstanding the foregoing, the Company may request a special acceptance
of reinsurance falling within the scope of the exclusions set forth in paragraph
A. Within five days of receipt of such a request, each Subscribing Reinsurer
shall accept such request, ask for additional information, or reject the
request. Any reinsurance that is specially accepted by the Reinsurer shall be
covered under this Contract and shall be subject to the terms hereof, except as
such terms shall be modified by the special acceptance. If a Subscribing
Reinsurer fails to respond to a special acceptance request within five days, the
Subscribing Reinsurer will be deemed to have agreed to the special acceptance.

In the event a reinsurer becomes a party to this Contract subsequent to one or
more special acceptances hereunder, the new reinsurer shall automatically accept
such special acceptance(s) as being covered hereunder. Further, if one or more
Subscribing Reinsurers under this Contract agreed to special acceptance(s) under
the contract being replaced by this Contract, such special acceptance(s) shall
be automatically covered hereunder with respect to the interests and liabilities
of such Subscribing Reinsurer(s).

 

C. Any exclusion (other than exclusions 3, 5, 6 and 10) set forth in paragraph A
shall be waived automatically when, in the opinion of the Company, the exposure
excluded therein is incidental to the principal exposure on the risk in
question.

 

D. If the Company is bound, without the knowledge and contrary to the
instructions of the Company’s supervisory underwriting personnel, on any
business falling within the scope of one or more of the exclusions set forth in
paragraph A (other than exclusions 3, 5, 6 and 10), the exclusion shall be
suspended with respect to such business until 30 days after an underwriting
supervisor of the Company acquires knowledge thereof.

Article V—Retention and Limit

The Company shall retain and be liable for the first $500,000 of ultimate net
loss as respects any one risk, each loss. The Reinsurer shall then be liable for
the amount by which such ultimate net loss exceeds the Company’s retention, but
the liability of the Reinsurer shall not exceed $1,000,000 as respects any one
risk, each loss, $1,000,000 as respects any one loss occurrence, or $2,000,000
in all as respects losses occurring during the term of this Contract (including
the “runoff” period, if any).

Article VI—Definitions

 

A. “Ultimate net loss” as used herein shall be defined as the sum or sums
(including loss in excess of policy limits, extra contractual obligations and
loss adjustment expense, as hereinafter defined) paid or payable by the Company
in settlement of claims and in satisfaction of judgments rendered on account of
such claims, after deduction of all salvage, all recoveries and all claims on
inuring insurance or reinsurance, whether collectible or not. Nothing herein
shall be construed to mean that losses under this Contract are not recoverable
until the Company’s ultimate net loss has been ascertained.

 

08\H3O1013   LOGO [g58517ex10_22all.jpg] Page 4  



--------------------------------------------------------------------------------

B. “Loss in excess of policy limits” and “extra contractual obligations” as used
herein shall be defined as:

 

  1. “Loss in excess of policy limits” shall mean 90.0% of any amount paid or
payable by the Company in excess of its policy limits, but otherwise within the
terms of its policy, such loss in excess of the Company’s policy limits having
been incurred because of, but not limited to, failure by the Company to settle
within the policy limits or by reason of the Company’s alleged or actual
negligence, fraud or bad faith in rejecting an offer of settlement or in the
preparation of the defense or in the trial of an action against its insured or
reinsured or in the preparation or prosecution of an appeal consequent upon such
an action.

 

  2. “Extra contractual obligations” shall mean 90.0% of any punitive,
exemplary, compensatory or consequential damages paid or payable by the Company,
not covered by any other provision of this Contract and which arise from the
handling of any claim on business subject to this Contract, such liabilities
arising because of, but not limited to, failure by the Company to settle within
the policy limits or by reason of the Company’s alleged or actual negligence,
fraud or bad faith in rejecting an offer of settlement or in the preparation of
the defense or in the trial of an action against its insured or reinsured or in
the preparation or prosecution of an appeal consequent upon such an action. An
extra contractual obligation shall be deemed, in all circumstances, to have
occurred on the same date as the loss covered or alleged to be covered under the
policy.

Notwithstanding anything stated herein, this Contract shall not apply to any
loss in excess of policy limits or any extra contractual obligation incurred by
the Company as a result of any fraudulent and/or criminal act by any officer or
director of the Company acting individually or collectively or in collusion with
any individual or corporation or any other organization or party involved in the
presentation, defense or settlement of any claim covered hereunder.

 

C. The Company shall be the sole judge of what constitutes “one risk,” except
that in no event shall a building and its contents be considered more than one
risk.

 

D. “Loss adjustment expense” as used herein shall be defined as expenses
assignable to the investigation, appraisal, adjustment, settlement, litigation,
defense and/or appeal of claims, regardless of how such expenses are classified
for statutory reporting purposes. Loss adjustment expense shall include, but not
be limited to, interest on judgments, expenses of outside adjusters, expenses
and a pro rata share of salaries of the Company’s field employees and expenses
of other employees of the Company who have been temporarily diverted from their
normal and customary duties and assigned to the adjustment of losses covered by
this Contract, expenses of the Company’s officials incurred in connection with
losses covered by this Contract, and declaratory judgment expense. Loss
adjustment expense shall not include normal office expenses or salaries of the
Company’s officials.

 

E. “Declaratory judgment expense” as used herein shall mean the Company’s own
costs and legal expense incurred in connection with declaratory judgment actions
brought to determine the Company’s defense and/or indemnification obligations
that are allocable to specific claims arising out of policies reinsured by this
Contract and any other coverage questions and legal actions connected thereto.

 

08\H3O1013   LOGO [g58517ex10_22all.jpg] Page 5  



--------------------------------------------------------------------------------

F. “Term of this Contract” as used herein shall be defined as the period from
December 1, 2008 until November 30, 2009, both days inclusive, Local Standard
Time at the location where the loss occurs. However, if this Contract is
terminated, “term of this Contract” as used herein shall mean the period from
December 1, 2008 through the effective date of termination if this Contract is
terminated on a “cutoff” basis, or through the end of the runoff period if this
Contract is terminated on a “runoff” basis.

Article VII—Other Reinsurance

The Company shall be permitted to carry underlying reinsurance, recoveries under
which shall inure solely to the benefit of the Company and be entirely
disregarded in applying all of the provisions of this Contract.

Article VIII—Loss Occurrence

 

A. The term “loss occurrence” shall mean the sum of all individual losses
directly occasioned by any one disaster, accident or loss or series of
disasters, accidents or losses arising out of one event which occurs within the
area of one state of the United States or province of Canada and states or
provinces contiguous thereto and to one another. However, the duration and
extent of any one “loss occurrence” shall be limited to all individual losses
sustained by the Company occurring during any period of 168 consecutive hours
arising out of and directly occasioned by the same event except that the term
“loss occurrence” shall be further defined as follows:

 

  1. As regards windstorm, hail, tornado, hurricane, cyclone, including ensuing
collapse and water damage, all individual losses sustained by the Company
occurring during any period of 72 consecutive hours arising out of and directly
occasioned by the same event. However, the event need not be limited to one
state or province or states or provinces contiguous thereto.

 

  2. As regards riot, riot attending a strike, civil commotion, vandalism and
malicious mischief, all individual losses sustained by the Company occurring
during any period of 72 consecutive hours within the area of one municipality or
county and the municipalities or counties contiguous thereto arising out of and
directly occasioned by the same event. The maximum duration of 72 consecutive
hours may be extended in respect of individual losses which occur beyond such 72
consecutive hours during the continued occupation of an assured’s premises by
strikers, provided such occupation commenced during the aforesaid period.

 

  3. As regards earthquake (the epicenter of which need not necessarily be
within the territorial confines referred to in the introductory portion of this
paragraph A) and fire following directly occasioned by the earthquake, only
those individual fire losses which commence during the period of 168 consecutive
hours may be included in the Company’s “loss occurrence.”

 

  4. As regards “freeze,” only individual losses directly occasioned by
collapse, breakage of glass and water damage (caused by bursting frozen pipes
and tanks) may be included in the Company’s “loss occurrence.”

 

08\H3O1013   LOGO [g58517ex10_22all.jpg] Page 6  



--------------------------------------------------------------------------------

  5. As regards firestorms, brush fires and any other fires or series of fires,
irrespective of origin (except as provided in subparagraphs 2 and 3 above),
which spread through trees, grassland or other vegetation, all individual losses
sustained by the Company which occur during any period of 168 consecutive hours
within the area of one state of the United States or province of Canada and
states or provinces contiguous thereto and to one another may be included in the
Company’s “loss occurrence.”

 

B. Except for those “loss occurrences” referred to in subparagraph 2 of
paragraph A above, the Company may choose the date and time when any such period
of consecutive hours commences, provided that it is not earlier than the date
and time of the occurrence of the first recorded individual loss sustained by
the Company arising out of that disaster, accident or loss, and provided that
only one such period of 168 consecutive hours shall apply with respect to one
event, except for any “loss occurrence” referred to in subparagraph 1 of
paragraph A above where only one such period of 72 consecutive hours shall apply
with respect to one event, regardless of the duration of the event.

 

C. However, as respects those “loss occurrences” referred to in subparagraph 2
of paragraph A above, if the disaster, accident or loss occasioned by the event
is of greater duration than 72 consecutive hours, then the Company may divide
that disaster, accident or loss into two or more “loss occurrences,” provided
that no two periods overlap and no individual loss is included in more than one
such period, and provided that no period commences earlier than the date and
time of the occurrence of the first recorded individual loss sustained by the
Company arising out of that disaster, accident or loss.

 

D. No individual losses occasioned by an event that would be covered by a 72
hours clause may be included in any “loss occurrence” claimed under a 168 hours
provision.

Article IX—Loss Notices and Settlements

 

A. Whenever a loss sustained by the Company appears likely to result in a claim
hereunder, the Company shall notify the Reinsurer, and the Reinsurer shall have
the right to participate in the adjustment of the loss at its own expense.

 

B. All loss settlements made by the Company, provided they are within the terms
of this Contract and the terms of the Company’s policies (except as respects
loss in excess of policy limits and extra contractual obligations), shall be
binding upon the Reinsurer, and the Reinsurer agrees to pay all amounts for
which it may be liable upon receipt of reasonable evidence of the amount paid
(or scheduled to be paid within 14 days) by the Company.

Article X—Salvage and Subrogation

The Reinsurer shall be credited with salvage (i.e., reimbursement obtained or
recovery made by the Company, less the actual cost, excluding salaries of
officials and employees of the Company and sums paid to attorneys as retainer,
of obtaining such reimbursement or making such recovery) on account of claims
and settlements involving reinsurance hereunder. Salvage thereon shall always be
used to reimburse the excess carriers in the reverse order of their priority
according to their participation before being used in any way to reimburse the
Company for its primary loss. The Company hereby agrees to enforce its rights to
salvage or subrogation relating to any loss, a part of which loss was sustained
by the Reinsurer, and to prosecute all claims arising out of such rights if, in
the Company’s opinion, it is economically reasonable to do so.

 

08\H3O1013   LOGO [g58517ex10_22all.jpg] Page 7  



--------------------------------------------------------------------------------

Article XI—Reinsurance Premium

 

A. As premium for the reinsurance provided hereunder, the Company shall pay the
Reinsurer 0.36% of its net earned premium for the term of this Contract, subject
to a minimum premium of $405,000 (or a pro rata portion thereof in the event the
term of this Contract is less than 12 months).

 

B. The Company shall pay the Reinsurer a deposit premium of $450,000 in four
equal installments of $112,500 on December 1, 2008 and March 1, June 1 and
September 1 of 2009. However, in the event this Contract is terminated on a
cutoff basis, no deposit premium installments shall be due after the effective
date of termination.

 

C. As promptly as possible after the termination or expiration of this Contract,
the Company shall provide a report to the Reinsurer setting forth the premium
due hereunder, computed in accordance with paragraph A, and any additional
premium due the Reinsurer or return premium due the Company shall be remitted
promptly.

 

D. As respects the runoff period, if any, the Company shall pay the Reinsurer
premium calculated by multiplying the rate specified in paragraph A above by the
Company’s subject unearned premium in force on the effective date of termination
or expiration. Such premium shall be payable in four equal installments due as
promptly as possible after the effective date of termination or expiration and
the beginning of the next three three-month periods.

 

E. “Net earned premium” as used herein is defined as gross earned premium of the
Company for the classes of business reinsured hereunder, less the earned portion
of premiums ceded by the Company for reinsurance which inures to the benefit of
this Contract.

Article XII—Late Payments

 

A. The provisions of this Article shall not be implemented unless specifically
invoked, in writing, by one of the parties to this Contract.

 

B. In the event any premium, loss or other payment due either party is not
received by the intermediary named in the Intermediary Article (hereinafter
referred to as the “Intermediary”) by the payment due date, the party to whom
payment is due may, by notifying the Intermediary in writing, require the debtor
party to pay, and the debtor party agrees to pay, an interest penalty on the
amount past due calculated for each such payment on the last business day of
each month as follows:

 

  1. The number of full days which have expired since the due date or the last
monthly calculation, whichever the lesser; times

 

  2. 1/365ths of the six-month United States Treasury Bill rate as quoted in The
Wall Street Journal on the first business day of the month for which the
calculation is made; times

 

08\H3O1013   LOGO [g58517ex10_22all.jpg] Page 8  



--------------------------------------------------------------------------------

  3. The amount past due, including accrued interest.

It is agreed that interest shall accumulate until payment of the original amount
due plus interest penalties have been received by the Intermediary.

 

C. The establishment of the due date shall, for purposes of this Article, be
determined as follows:

 

  1. As respects the payment of routine deposits and premiums due the Reinsurer,
the due date shall be as provided for in the applicable section of this
Contract. In the event a due date is not specifically stated for a given
payment, it shall be deemed due 45 days after the date of transmittal by the
Intermediary of the initial billing for each such payment.

 

  2. Any claim or loss payment due the Company hereunder shall be deemed due 10
days after the proof of loss or demand for payment is transmitted to the
Reinsurer. If such loss or claim payment is not received within the 10 days,
interest will accrue on the payment or amount overdue in accordance with
paragraph B above, from the date the proof of loss or demand for payment was
transmitted to the Reinsurer.

 

  3. As respects any payment, adjustment or return due either party not
otherwise provided for in subparagraphs 1 and 2 of this paragraph C, the due
date shall be as provided for in the applicable section of this Contract. In the
event a due date is not specifically stated for a given payment, it shall be
deemed due 45 days following transmittal of written notification that the
provisions of this Article have been invoked.

For purposes of interest calculations only, amounts due hereunder shall be
deemed paid upon receipt by the Intermediary.

 

D. Nothing herein shall be construed as limiting or prohibiting a Subscribing
Reinsurer from contesting the validity of any claim, or from participating in
the defense of any claim or suit, or prohibiting either party from contesting
the validity of any payment or from initiating any arbitration or other
proceeding in accordance with the provisions of this Contract. If the debtor
party prevails in an arbitration or other proceeding, then any interest
penalties due hereunder on the amount in dispute shall be null and void. If the
debtor party loses in such proceeding, then the interest penalty on the amount
determined to be due hereunder shall be calculated in accordance with the
provisions set forth above unless otherwise determined by such proceedings. If a
debtor party advances payment of any amount it is contesting, and proves to be
correct in its contestation, either in whole or in part, the other party shall
reimburse the debtor party for any such excess payment made plus interest on the
excess amount calculated in accordance with this Article.

 

E. Interest penalties arising out of the application of this Article that are
$100 or less from any party shall be waived unless there is a pattern of late
payments consisting of three or more items over the course of any 12-month
period.

Article XIII—Offset (BRMA 36C)

The Company and the Reinsurer shall have the right to offset any balance or
amounts due from one party to the other under the terms of this Contract. The
party asserting the right of offset may exercise such right any time whether the
balances due are on account of premiums or losses or otherwise.

 

08\H3O1013   LOGO [g58517ex10_22all.jpg] Page 9  



--------------------------------------------------------------------------------

Article XIV—Access to Records (BRMA 1D)

The Reinsurer or its designated representatives shall have access at any
reasonable time to all records of the Company which pertain in any way to this
reinsurance.

Article XV—Liability of the Reinsurer

 

A. The liability of the Reinsurer shall follow that of the Company in every case
and be subject in all respects to all the general and specific stipulations,
clauses, waivers and modifications of the Company’s policies and any
endorsements thereon. However, in no event shall this be construed in any way to
provide coverage outside the terms and conditions set forth in this Contract.

 

B. Nothing herein shall in any manner create any obligations or establish any
rights against the Reinsurer in favor of any third party or any persons not
parties to this Contract.

Article XVI—Net Retained Lines (BRMA 32E)

 

A. This Contract applies only to that portion of any policy which the Company
retains net for its own account (prior to deduction of any underlying
reinsurance specifically permitted in this Contract), and in calculating the
amount of any loss hereunder and also in computing the amount or amounts in
excess of which this Contract attaches, only loss or losses in respect of that
portion of any policy which the Company retains net for its own account shall be
included.

 

B. The amount of the Reinsurer’s liability hereunder in respect of any loss or
losses shall not be increased by reason of the inability of the Company to
collect from any other reinsurer(s), whether specific or general, any amounts
which may have become due from such reinsurer(s), whether such inability arises
from the insolvency of such other reinsurer(s) or otherwise.

Article XVII—Errors and Omissions (BRMA 14F)

Inadvertent delays, errors or omissions made in connection with this Contract or
any transaction hereunder shall not relieve either party from any liability
which would have attached had such delay, error or omission not occurred,
provided always that such error or omission is rectified as soon as possible
after discovery.

Article XVIII—Currency (BRMA 12A)

 

A. Whenever the word “Dollars” or the “$” sign appears in this Contract, they
shall be construed to mean United States Dollars and all transactions under this
Contract shall be in United States Dollars.

 

08\H3O1013   LOGO [g58517ex10_22all.jpg] Page 10  



--------------------------------------------------------------------------------

B. Amounts paid or received by the Company in any other currency shall be
converted to United States Dollars at the rate of exchange at the date such
transaction is entered on the books of the Company.

Article XIX—Taxes (BRMA 50B)

In consideration of the terms under which this Contract is issued, the Company
will not claim a deduction in respect of the premium hereon when making tax
returns, other than income or profits tax returns, to any state or territory of
the United States of America or the District of Columbia.

Article XX—Federal Excise Tax (BRMA 17D)

 

A. The Reinsurer has agreed to allow for the purpose of paying the Federal
Excise Tax the applicable percentage of the premium payable hereon (as imposed
under Section 4371 of the Internal Revenue Code) to the extent such premium is
subject to the Federal Excise Tax.

 

B. In the event of any return of premium becoming due hereunder the Reinsurer
will deduct the applicable percentage from the return premium payable hereon and
the Company or its agent should take steps to recover the tax from the United
States Government.

Article XXI—Reserves

 

A. The Reinsurer agrees to fund its share of the Company’s ceded unearned
premium and outstanding loss and loss adjustment expense reserves (including
incurred but not reported loss reserves) by:

 

  1. Clean, irrevocable and unconditional letters of credit issued and
confirmed, if confirmation is required by the insurance regulatory authorities
involved, by a bank or banks meeting the NAIC Securities Valuation Office credit
standards for issuers of letters of credit and acceptable to said insurance
regulatory authorities; and/or

 

  2. Escrow accounts for the benefit of the Company; and/or

 

  3. Cash advances;

if the Reinsurer:

 

  1. Is unauthorized in any state of the United States of America or the
District of Columbia having jurisdiction over the Company and if, without such
funding, a penalty would accrue to the Company on any financial statement it is
required to file with the insurance regulatory authorities involved; or

 

  2. Has experienced any of the circumstances described in paragraph B of the
Commencement and Termination Article. However, if such circumstance is
rectified, then no special funding requirements shall apply and any such current
funding in accordance with the provisions above shall be released to the
Reinsurer.

 

08\H3O1013   LOGO [g58517ex10_22all.jpg] Page 11  



--------------------------------------------------------------------------------

For purposes of this Contract, the Lloyd’s United States Credit for Reinsurance
Trust Fund shall be considered an acceptable funding instrument. The Reinsurer,
at its sole option, may fund in other than cash if its method and form of
funding are acceptable to the insurance regulatory authorities involved.

 

B. With regard to funding in whole or in part by letters of credit, it is agreed
that each letter of credit will be in a form acceptable to insurance regulatory
authorities involved, will be issued for a term of at least one year and will
include an “evergreen clause,” which automatically extends the term for at least
one additional year at each expiration date unless written notice of non-renewal
is given to the Company not less than 30 days prior to said expiration date. The
Company and the Reinsurer further agree, notwithstanding anything to the
contrary in this Contract, that said letters of credit may be drawn upon by the
Company or its successors in interest at any time, without diminution because of
the insolvency of the Company or the Reinsurer, but only for one or more of the
following purposes:

 

  1. To reimburse itself for the Reinsurer’s share of losses and/or loss
adjustment expense paid under the terms of policies reinsured hereunder, unless
paid in cash by the Reinsurer;

 

  2. To reimburse itself for the Reinsurer’s share of any other amounts claimed
to be due hereunder, unless paid in cash by the Reinsurer;

 

  3. To fund a cash account in an amount equal to the Reinsurer’s share of any
ceded unearned premium and/or outstanding loss and loss adjustment expense
reserves (including incurred but not reported loss reserves) funded by means of
a letter of credit which is under non-renewal notice, if said letter of credit
has not been renewed or replaced by the Reinsurer 10 days prior to its
expiration date;

 

  4. To refund to the Reinsurer any sum in excess of the actual amount required
to fund the Reinsurer’s share of the Company’s ceded unearned premium and/or
outstanding loss and loss adjustment expense reserves (including incurred but
not reported loss reserves), if so requested by the Reinsurer;

 

  5. To reimburse itself for the Reinsurer’s portion of any unearned reinsurance
premium paid to the Reinsurer hereunder.

In the event the amount drawn by the Company on any letter of credit is in
excess of the actual amount required for B(1), B(3) or B(5) or in the case of
B(2), the actual amount determined to be due, the Company shall promptly return
to the Reinsurer the excess amount so drawn.

Article XXII—Insolvency

 

A.

In the event of the insolvency of one or more of the reinsured companies, this
reinsurance shall be payable directly to the company or to its liquidator,
receiver, conservator or statutory successor on the basis of the liability of
the company without diminution because of the insolvency of the company or
because the liquidator, receiver, conservator or

 

08\H3O1013   LOGO [g58517ex10_22all.jpg] Page 12  



--------------------------------------------------------------------------------

 

statutory successor of the company has failed to pay all or a portion of any
claim. It is agreed, however, that the liquidator, receiver, conservator or
statutory successor of the company shall give written notice to the Reinsurer of
the pendency of a claim against the company indicating the policy or bond
reinsured which claim would involve a possible liability on the part of the
Reinsurer within a reasonable time after such claim is filed in the conservation
or liquidation proceeding or in the receivership, and that during the pendency
of such claim, the Reinsurer may investigate such claim and interpose, at its
own expense, in the proceeding where such claim is to be adjudicated, any
defense or defenses that it may deem available to the company or its liquidator,
receiver, conservator or statutory successor. The expense thus incurred by the
Reinsurer shall be chargeable, subject to the approval of the Court, against the
company as part of the expense of conservation or liquidation to the extent of a
pro rata share of the benefit which may accrue to the company solely as a result
of the defense undertaken by the Reinsurer.

 

B. Where two or more reinsurers are involved in the same claim and a majority in
interest elect to interpose defense to such claim, the expense shall be
apportioned in accordance with the terms of this Contract as though such expense
had been incurred by the company.

 

C. It is further understood and agreed that, in the event of the insolvency of
one or more of the reinsured companies, the reinsurance under this Contract
shall be payable directly by the Reinsurer to the company or to its liquidator,
receiver or statutory successor, except as provided by Section 4118(a) of the
New York Insurance Law or except (1) where this Contract specifically provides
another payee of such reinsurance in the event of the insolvency of the company
or (2) where the Reinsurer with the consent of the direct insured or insureds
has assumed such policy obligations of the company as direct obligations of the
Reinsurer to the payees under such policies and in substitution for the
obligations of the company to such payees.

Article XXIII—Arbitration (BRMA 6J)

 

A. As a condition precedent to any right of action hereunder, in the event of
any dispute or difference of opinion hereafter arising with respect to this
Contract, it is hereby mutually agreed that such dispute or difference of
opinion shall be submitted to arbitration. One Arbiter shall be chosen by the
Company, the other by the Reinsurer, and an Umpire shall be chosen by the two
Arbiters before they enter upon arbitration, all of whom shall be active or
retired disinterested executive officers of insurance or reinsurance companies
or Lloyd’s London Underwriters. In the event that either party should fail to
choose an Arbiter within 30 days following a written request by the other party
to do so, the requesting party may choose two Arbiters who shall in turn choose
an Umpire before entering upon arbitration. If the two Arbiters fail to agree
upon the selection of an Umpire within 30 days following their appointment, each
Arbiter shall nominate three candidates within 10 days thereafter, two of whom
the other shall decline, and the decision shall be made by drawing lots.

 

B. Each party shall present its case to the Arbiters within 30 days following
the date of appointment of the Umpire. The Arbiters shall consider this Contract
as an honorable engagement rather than merely as a legal obligation and they are
relieved of all judicial formalities and may abstain from following the strict
rules of law. The decision of the Arbiters shall be final and binding on both
parties; but failing to agree, they shall call in the Umpire and the decision of
the majority shall be final and binding upon both parties. Judgment upon the
final decision of the Arbiters may be entered in any court of competent
jurisdiction.

 

08\H3O1013   LOGO [g58517ex10_22all.jpg] Page 13  



--------------------------------------------------------------------------------

C. If more than one reinsurer is involved in the same dispute, all such
reinsurers shall constitute and act as one party for purposes of this Article
and communications shall be made by the Company to each of the reinsurers
constituting one party, provided, however, that nothing herein shall impair the
rights of such reinsurers to assert several, rather than joint, defenses or
claims, nor be construed as changing the liability of the reinsurers
participating under the terms of this Contract from several to joint.

 

D. Each party shall bear the expense of its own Arbiter, and shall jointly and
equally bear with the other the expense of the Umpire and of the arbitration. In
the event that the two Arbiters are chosen by one party, as above provided, the
expense of the Arbiters, the Umpire and the arbitration shall be equally divided
between the two parties.

 

E. Any arbitration proceedings shall take place at a location mutually agreed
upon by the parties to this Contract, but notwithstanding the location of the
arbitration, all proceedings pursuant hereto shall be governed by the law of the
state in which the Company has its principal office.

Article XXIV—Service of Suit (BRMA 49C)

(Applicable if the Reinsurer is not domiciled in the United States of America,
and/or is not authorized in any State, Territory or District of the United
States where authorization is required by insurance regulatory authorities)

 

A. It is agreed that in the event the Reinsurer fails to pay any amount claimed
to be due hereunder, the Reinsurer, at the request of the Company, will submit
to the jurisdiction of a court of competent jurisdiction within the United
States. Nothing in this Article constitutes or should be understood to
constitute a waiver of the Reinsurer’s rights to commence an action in any court
of competent jurisdiction in the United States, to remove an action to a United
States District Court, or to seek a transfer of a case to another court as
permitted by the laws of the United States or of any state in the United States.

 

B. Further, pursuant to any statute of any state, territory or district of the
United States which makes provision therefor, the Reinsurer hereby designates
the party named in its Interests and Liabilities Agreement, or if no party is
named therein, the Superintendent, Commissioner or Director of Insurance or
other officer specified for that purpose in the statute, or his successor or
successors in office, as its true and lawful attorney upon whom may be served
any lawful process in any action, suit or proceeding instituted by or on behalf
of the Company or any beneficiary hereunder arising out of this Contract.

Article XXV—Governing Law (BRMA 71B)

This Contract shall be governed by and construed in accordance with the laws of
the State of Florida.

 

08\H3O1013   LOGO [g58517ex10_22all.jpg] Page 14  



--------------------------------------------------------------------------------

Article XXVI—Confidentiality

The Reinsurer shall maintain the confidentiality of all information reviewed
during any inspection as well as the results of such inspection and shall not
disclose such materials to third parties other than the Reinsurer’s outside
auditors, legal counsel, or as required in any action brought to enforce the
Reinsurer’s rights under this Contract, or as required by a London market lead,
regulatory agency, court order or subpoena, provided that the other party is
given prior notice of such regulatory requirement, court order or subpoena.

Article XXVII—Entire Agreement

This written Contract constitutes the entire agreement between the parties
hereto with respect to the business being reinsured hereunder, and there are no
understandings between the parties hereto other than as expressed in this
Contract. Any change or modification to this Contract will be made by amendment
to this Contract and signed by the parties.

Article XXVIII—Severability (BRMA 72E)

If any provision of this Contract shall be rendered illegal or unenforceable by
the laws, regulations or public policy of any state, such provision shall be
considered void in such state, but this shall not affect the validity or
enforceability of any other provision of this Contract or the enforceability of
such provision in any other jurisdiction.

Article XXIX—Agency Agreement (BRMA 73A)

If more than one reinsured company is named as a party to this Contract, the
first named company shall be deemed the agent of the other reinsured companies
for purposes of sending or receiving notices required by the terms and
conditions of this Contract, and for purposes of remitting or receiving any
monies due any party.

Article XXX—Notices and Contract Execution

 

A. Whenever a notice, statement, report or any other written communication is
required by this Contract, unless otherwise specified, such notice, statement,
report or other written communication may be transmitted by certified or
registered mail, nationally or internationally recognized express delivery
service, personal delivery, electronic mail, or facsimile. With the exception of
notices of termination, first class mail is also acceptable.

 

B. The use of any of the following shall constitute a valid execution of this
Contract or any amendments thereto:

 

  1. Paper documents with an original ink signature;

 

  2. Facsimile or electronic copies of paper documents showing an original ink
signature; and/or

 

08\H3O1013   LOGO [g58517ex10_22all.jpg] Page 15  



--------------------------------------------------------------------------------

  3. Electronic records with an electronic signature made via an electronic
agent. For the purposes of this Contract, the terms “electronic record,”
“electronic signature” and “electronic agent” shall have the meanings set forth
in the Electronic signatures in Global and National Commerce Act of 2000 or any
amendments thereto.

 

C. This Contract may be executed in one or more counterparts, each of which,
when duly executed, shall be deemed an original.

Article XXXl—Intermediary

Benfield Inc. or one of its affiliated or successor corporations is hereby
recognized as the lntermediary negotiating this Contract for all business
hereunder. All communications (including but not limited to notices, statements,
premium, return premium, commissions, taxes, losses, loss adjustment expense,
salvages and loss settlements) relating thereto shall be transmitted to the
Company or the Reinsurer through the lntermediary. Payments by the Company to
the lntermediary shall be deemed to constitute payment to the Reinsurer.
Payments by the Reinsurer to the lntermediary shall be deemed to constitute
payment to the Company only to the extent that such payments are actually
received by the Company.

In Witness Whereof, the Company by its duly authorized representative has
executed this Contract as of the date undermentioned at:

Clearwater, Florida, this 17th day of FEBRUARY in the year 2009

 

LOGO [g58517ex10_22page026.jpg]

Homeowners Choice Property and Casualty Insurance Company (for and on behalf of
the “Company”)

 

08\H3O1013   LOGO [g58517ex10_22all.jpg] Page 16  



--------------------------------------------------------------------------------

Nuclear Incident Exclusion Clause - Physical Damage - Reinsurance (U.S.A.)

 

1. This Reinsurance does not cover any loss or liability accruing to the
Reassured, directly or indirectly and whether as Insurer or Reinsurer, from any
Pool of Insurers or Reinsurers formed for the purpose of covering Atomic or
Nuclear Energy risks.

 

2. Without in any way restricting the operation of paragraph (1) of this Clause,
this Reinsurance does not cover any loss or liability accruing to the Reassured,
directly or indirectly and whether as Insurer or Reinsurer, from any insurance
against Physical Damage (including business interruption or consequential loss
arising out of such Physical Damage) to:

 

  I. Nuclear reactor power plants including all auxiliary property on the site,
or

 

  II. Any other nuclear reactor installation, including laboratories handling
radioactive materials in connection with reactor installations, and “critical
facilities” as such, or

 

  III. Installations for fabricating complete fuel elements or for processing
substantial quantities of “special nuclear material,” and for reprocessing,
salvaging, chemically separating, storing or disposing of “spent” nuclear fuel
or waste materials, or

 

  IV. Installations other than those listed in paragraph (2) III above using
substantial quantities of radioactive isotopes or other products of nuclear
fission.

 

3. Without in any way restricting the operations of paragraphs (1) and
(2) hereof, this Reinsurance does not cover any loss or liability by radioactive
contamination accruing to the Reassured, directly or indirectly, and whether as
Insurer or Reinsurer, from any insurance on property which is on the same site
as a nuclear reactor power plant or other nuclear installation and which
normally would be insured therewith except that this paragraph (3) shall not
operate

 

  (a) where Reassured does not have knowledge of such nuclear reactor power
plant or nuclear installation, or

 

  (b) where said insurance contains a provision excluding coverage for damage to
property caused by or resulting from radioactive contamination, however caused.
However on and after 1st January 1960 this sub-paragraph (b) shall only apply
provided the said radioactive contamination exclusion provision has been
approved by the Governmental Authority having jurisdiction thereof.

 

4. Without in any way restricting the operations of paragraphs (1), (2) and
(3) hereof, this Reinsurance does not cover any loss or liability by radioactive
contamination accruing to the Reassured, directly or indirectly, and whether as
Insurer or Reinsurer, when such radioactive contamination is a named hazard
specifically insured against.

 

5. It is understood and agreed that this Clause shall not extend to risks using
radioactive isotopes in any form where the nuclear exposure is not considered by
the Reassured to be the primary hazard.

 

6. The term “special nuclear material” shall have the meaning given it in the
Atomic Energy Act of 1954 or by any law amendatory thereof.

 

7. Reassured to be sole judge of what constitutes: (a) substantial quantities,
and (b) the extent of installation, plant or site.

Note.-Without in any way restricting the operation of paragraph (1) hereof, it
is understood and agreed that

 

  (a) all policies issued by the Reassured on or before 31st December 1957 shall
be free from the application of the other provisions of this Clause until expiry
date or 31st December 1960 whichever first occurs whereupon all the provisions
of this Clause shall apply.

 

  (b) with respect to any risk located in Canada policies issued by the
Reassured on or before 31st December 1958 shall be free from the application of
the other provisions of this Clause until expiry date or 31st December 1960
whichever first occurs whereupon all the provisions of this Clause shall apply.

12/12/57

N.M.A. 1119

BRMA 35B

08\53O1013



--------------------------------------------------------------------------------

Pollution and Seepage Exclusion Clause

This Contract excludes loss and/or damage and/or costs and/or expenses arising
from seepage and/or pollution and/or contamination, other than contamination
from smoke. Nevertheless, this exclusion does not preclude payment of the cost
of removing debris of property damaged by a loss otherwise covered hereunder,
subject always to a limit of 25% of the Company’s property loss under the
applicable original policy.

BRMA 39A

08\H3O1013

 



--------------------------------------------------------------------------------

Terrorism Exclusion

(Treaty Reinsurance)

Notwithstanding any provision to the contrary within this Contract or any
amendment thereto, it is agreed that this Contract excludes loss, damage, cost
or expense directly or indirectly caused by, contributed to by, resulting from,
or arising out of or in connection with any act of terrorism, as defined herein,
regardless of any other cause or event contributing concurrently or in any other
sequence to the loss.

An act of terrorism includes any act, or preparation in respect of action, or
threat of action designed to influence the government de jure or de facto of any
nation or any political division thereof, or in pursuit of political, religious,
ideological or similar purposes to intimidate the public or a section of the
public of any nation by any person or group(s) of persons whether acting alone
or on behalf of or in connection with any organization(s) or government(s) de
jure or de facto, and which:

 

  1. Involves violence against one or more persons; or

 

  2. Involves damage to property; or

 

  3. Endangers life other than the person committing the action; or

 

  4. Creates a risk to health or safety of the public or a section of the
public; or

 

  5. Is designed to interfere with or disrupt an electronic system.

This Contract also excludes loss, damage, cost or expense directly or indirectly
caused by, contributed to by, resulting from, or arising out of or in connection
with any action in controlling, preventing, suppressing, retaliating against or
responding to any act of terrorism.

Notwithstanding the above and subject otherwise to the terms, conditions and
limitations of this Contract, in respect only of personal lines, this Contract
will pay actual loss or damage (but not related cost and expense) caused by any
act of terrorism provided such act is not directly or indirectly caused by,
contributed to by, resulting from, or arising out of or in connection with
biological, chemical, radioactive or nuclear pollution, contamination or
explosion.

 

08\H3O1013

 



--------------------------------------------------------------------------------

Interests and Liabilities Agreement

of

Farm Bureau Mutual Insurance Company of Michigan

Lansing, Michigan

(hereinafter referred to as the “Subscribing Reinsurer”)

with respect to the

Excess Per Risk

Reinsurance Contract

Effective: December 1, 2008

issued to and duly executed by

Homeowners Choice Property and Casualty Insurance Company

Clearwater, Florida

and

any other insurance companies which are now or

hereafter come under the ownership, control or management of

Homeowners Choice Property and Casualty Insurance Company

The Subscribing Reinsurer hereby accepts a 2.5% share in the interests and
liabilities of the “Reinsurer” as set forth in the attached Contract captioned
above.

This Agreement shall become effective on December 1, 2008, and shall remain in
force until November 30, 2009, both days inclusive, Local Standard Time at the
location where the loss occurs, unless earlier terminated in accordance with the
provisions of the attached Contract.

The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.

In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:

Lansing, Michigan, this 24th day of February in the year 2009.

 

  

LOGO [g58517ex10_22page030.jpg] REINSURANCE MANAGER

  

Farm Bureau Mutual Insurance Company of Michigan

 

08IL\H3O1013

  LOGO [g58517ex10_22all.jpg]



--------------------------------------------------------------------------------

Interests and Liabilities Agreement

of

Hannover Rueckversicherungs-Aktiengesellschaft

Hannover, Germany

(hereinafter referred to as the “Subscribing Reinsurer”)

with respect to the

Excess Per Risk

Reinsurance Contract

Effective: December 1, 2008

issued to and duly executed by

Homeowners Choice Property and Casualty Insurance Company

Clearwater, Florida

and

any other insurance companies which are now or

hereafter come under the ownership, control or management of

Homeowners Choice Property and Casualty Insurance Company

The Subscribing Reinsurer hereby accepts a 20.0% share in the interests and
liabilities of the “Reinsurer” as set forth in the attached Contract captioned
above.

This Agreement shall become effective on December 1, 2008, and shall remain in
force until November 30, 2009, both days inclusive, Local Standard Time at the
location where the loss occurs, unless earlier terminated in accordance with the
provisions of the attached Contract.

The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.

In any action, suit or proceeding to enforce the Subscribing Reinsurer’s
obligations under the attached Contract, service of process may be made upon
Mendes & Mount, 750 Seventh Avenue, New York, New York 10019.

In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:

Hannover, Germany, this 25th day of February in the year 2009.

 

  

LOGO [g58517ex10_22pg31b.jpg]

  

Hannover Rueckversicherung-Aktiengesellschaft

   LOGO [g58517ex10_22page031.jpg]   

North American Property Department - TD 10

 

08IL\H3O1013

  LOGO [g58517ex10_22all.jpg]



--------------------------------------------------------------------------------

Interests and Liabilities Agreement

of

QBE Reinsurance Corporation

Philadelphia, Pennsylvania

(hereinafter referred to as the “Subscribing Reinsurer”)

with respect to the

Excess Per Risk

Reinsurance Contract

Effective: December 1, 2008

issued to and duly executed by

Homeowners Choice Property and Casualty Insurance Company

Clearwater, Florida

and

any other insurance companies which are now or

hereafter come under the ownership, control or management of

Homeowners Choice Property and Casualty Insurance Company

The Subscribing Reinsurer hereby accepts a 15.0% share in the interests and
liabilities of the “Reinsurer” as set forth in the attached Contract captioned
above.

This Agreement shall become effective on December 1, 2008, and shall remain in
force until November 30, 2009, both days inclusive, Local Standard Time at the
location where the loss occurs, unless earlier terminated in accordance with the
provisions of the attached Contract.

The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.

In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:

New York, New York, this 26th day of February in the year 2009.

 

 

LOGO [g58517ex10_22page032.jpg]

 

QBE Reinsurance Corporation

 

08IL\H3O1013

  LOGO [g58517ex10_22all.jpg]



--------------------------------------------------------------------------------

Interests and Liabilities Agreement

of

Validus Reinsurance, Ltd.

Hamilton, Bermuda

(hereinafter referred to as the “Subscribing Reinsurer”)

with respect to the

Excess Per Risk

Reinsurance Contract

Effective: December 1, 2008

issued to and duly executed by

Homeowners Choice Property and Casualty Insurance Company

Clearwater, Florida

and

any other insurance companies which are now or

hereafter come under the ownership, control or management of

Homeowners Choice Property and Casualty Insurance Company

The Subscribing Reinsurer hereby accepts a 20.0% share in the interests and
liabilities of the “Reinsurer” as set forth in the attached Contract captioned
above.

This Agreement shall become effective on December 1, 2008, and shall remain in
force until November 30, 2009, both days inclusive, Local Standard Time at the
location where the loss occurs, unless earlier terminated in accordance with the
provisions of the attached Contract.

The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.

In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:

Hamilton, Bermuda, this 16th day of April in the year 2009.

 

   

LOGO [g58517ex10_22page033.jpg] Jesse DeCouro ACAS, V.P.

 

Validus Reinsurance, Ltd.

 

08IL\H3O1013

  LOGO [g58517ex10_22all.jpg]



--------------------------------------------------------------------------------

Interests and Liabilities Agreement

of

Amlin Bermuda Limited

Hamilton, Bermuda

(hereinafter referred to as the “Subscribing Reinsurer”)

with respect to the

Excess Per Risk

Reinsurance Contract

Effective: December 1, 2008

issued to and duly executed by

Homeowners Choice Property and Casualty Insurance Company

Clearwater, Florida

and

any other insurance companies which are now or

hereafter come under the ownership, control or management of

Homeowners Choice Property and Casualty Insurance Company

The Subscribing Reinsurer hereby accepts a 20.0% share in the interests and
liabilities of the “Reinsurer” as set forth in the attached Contract captioned
above.

This Agreement shall become effective on December 1, 2008, and shall remain in
force until November 30, 2009, both days inclusive, Local Standard Time at the
location where the loss occurs, unless earlier terminated in accordance with the
provisions of the attached Contract.

The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.

In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:

Hamilton, Bermuda, this 27th day of February in the year 2009.

 

 

LOGO [g58517ex10_22page034.jpg]

 

Amlin Bermuda Limited

 

08IL\H3O1013

   LOGO [g58517ex10_22all.jpg]



--------------------------------------------------------------------------------

Interests and Liabilities Agreement

of

Certain Underwriting Members of Lloyd’s

shown in the Signing Page(s) attached hereto

(hereinafter referred to as the “Subscribing Reinsurer”)

with respect to the

Excess Per Risk

Reinsurance Contract

Effective: December 1, 2008

issued to and duly executed by

Homeowners Choice Property and Casualty Insurance Company

Clearwater, Florida

and

any other insurance companies which are now or

hereafter come under the ownership, control or management of

Homeowners Choice Property and Casualty Insurance Company

The Subscribing Reinsurer hereby accepts a 22.5% share in the interests and
liabilities of the “Reinsurer” as set forth in the attached Contract captioned
above.

This Agreement shall become effective on December 1, 2008, and shall remain in
force until November 30, 2009, both days inclusive, Local Standard Time at the
location where the loss occurs, unless earlier terminated in accordance with the
provisions of the attached Contract.

In any action, suit or proceeding to enforce the Subscribing Reinsurer’s
obligations under the attached Contract, service of process may be made upon
Mendes & Mount, 750 Seventh Avenue, New York, New York 10019.

Signed for and on behalf of the Subscribing Reinsurer in the Signing Page(s)
attached hereto.

 

08IL\H3O1013

  LOGO [g58517ex10_22all.jpg]



--------------------------------------------------------------------------------

Signing Page

attaching to and forming part of the

Interests and Liabilities Agreement

of

Certain Underwriting Members of Lloyd’s

with respect to the

Excess Per Risk

Reinsurance Contract

Effective: December 1, 2008

issued to and duly executed by

Homeowners Choice Property and Casualty Insurance Company, et al.,

as defined in the above captioned Contract

(Re)Insurer’s Liability Clause—LMA3333

(Re)insurer’s liability several not joint

The liability of a (re)insurer under this contract is several and not joint with
other (re)insurers party to this contract. A (re)insurer is liable only for the
proportion of liability it has underwritten. A (re)insurer is not jointly liable
for the proportion of liability underwritten by any other (re)insurer. Nor is a
(re)insurer otherwise responsible for any liability of any other (re)insurer
that may underwrite this contract.

The proportion of liability under this contract underwritten by a (re)insurer
(or, in the case of a Lloyd’s syndicate, the total of the proportions
underwritten by all the members of the syndicate taken together) is shown next
to its stamp. This is subject always to the provision concerning “signing”
below.

In the case of a Lloyd’s syndicate, each member of the syndicate (rather than
the syndicate itself) is a (re)insurer. Each member has underwritten a
proportion of the total shown for the syndicate (that total itself being the
total of the proportions underwritten by all the members of the syndicate taken
together). The liability of each member of the syndicate is several and not
joint with other members. A member is liable only for that member’s proportion.
A member is not jointly liable for any other member’s proportion. Nor is any
member otherwise responsible for any liability of any other (re)insurer that may
underwrite this contract. The business address of each member is Lloyd’s, One
Lime Street, London EC3M 7HA. The identity of each member of a Lloyd’s syndicate
and their respective proportion may be obtained by writing to Market Services,
Lloyd’s, at the above address.

Proportion of liability

Unless there is “signing” (see below), the proportion of liability under this
contract underwritten by each (re)insurer (or, in the case of a Lloyd’s
syndicate, the total of the proportions underwritten by all the members of the
syndicate taken together) is shown next to its stamp and is referred to as its
“written line”.

Where this contract permits, written lines, or certain written lines, may be
adjusted (“signed”). In that case a schedule is to be appended to this contract
to show the definitive proportion of liability under this contract underwritten
by each (re)insurer (or, in the case of a Lloyd’s syndicate, the total of the
proportions underwritten by all the members of the syndicate taken together). A
definitive proportion (or, in the case of a Lloyd’s syndicate, the total of the
proportions underwritten by all the members of a Lloyd’s syndicate taken
together) is referred to as a “signed line”. The signed lines shown in the
schedule will prevail over the written lines unless a proven error in
calculation has occurred.

Although reference is made at various points in this clause to “this contract”
in the singular, where the circumstances so require this should be read as a
reference to contracts in the plural.

 

08IL\H3O1013

  LOGO [g58517ex10_22all.jpg]



--------------------------------------------------------------------------------

Now Know Ye that we the Underwriters, Members of the Syndicates whose definitive
numbers in the after-mentioned List of Underwriting Members of Lloyd’s are set
out in the attached Table, hereby bind ourselves each for his own part and not
one for another, our Executors and Administrators, and in respect of his due
proportion only, to pay or make good to the Assured or to the Assured’s
Executors or Administrators or to indemnify him or them against all such loss,
damage or liability as herein provided, such payment to be made after such loss,
damage or liability is proved and the due proportion for which each of us, the
Underwriters, is liable shall be ascertained by reference to his share, as shown
in the said List, of the Amount, Percentage or Proportion of the total sum
insured hereunder which is in the Table set opposite the definitive number of
the Syndicate of which such Underwriter is a Member AND FURTHER THAT the List of
Underwriting Members of Lloyd’s referred to above shows their respective
Syndicates and Shares therein, is deemed to be incorporated in and to form part
of this policy, bears the number specified in the attached Table and is
available for inspection at Lloyd’s Policy Signing Office by the Assured or his
or their representatives and a true copy of the material parts of the said List
certified by the General Manager of Lloyd’s Policy Signing Office will be
furnished to the Assured on application.

In Witness whereof the General Manager of Lloyd’s Policy Signing Office has
subscribed his name on behalf of each of us.

 

LLOYD’S POLICY SIGNING OFFICE, LOGO [g58517ex10_22page037.jpg] General Manager

If this policy (or any subsequent endorsement) has been produced to you in
electronic form, the original

document is stored on the Insurer’s Market Repository to which your broker has
access.

(NM)

Definitive Numbers of Syndicates and Amount, Percentage or

Proportion of the Total Sum insured hereunder shared between the

Members of those Syndicates.



--------------------------------------------------------------------------------

LOGO [g58517ex10_22page038.jpg]    The Table of Syndicates referred to on the
face of this Policy follows:

 

BUREAU REFERENCE    61446 16/01/2009    BROKER NUMBER 1108

PROPORTION %

  

SYNDICATE

  

UNDERWRITER’S REFERENCE

22.50    2001    RAB1729908XA

TOTAL LINE

  

No. OF SYNDICATES

     22.50    1   

THE LIST OF UNDERWRITING MEMBERS

OF LLOYD’S IS IN RESPECT OF 2008

YEAR OF ACCOUNT

 

BUREAU USE ONLY       Page 1 of 1 USE3 72 2001    RISK CODE: XC   